NUMBER 13-22-00240-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


                         IN THE INTEREST OF G.S., A CHILD.


                 On appeal from the County Court at Law No. 5
                          of Nueces County, Texas.



                                             ORDER

                 Before Justices Benavides, Hinojosa, and Silva
                               Order Per Curiam

        This appeal arises from the trial court’s termination of mother E.S.’s parental rights

over G.S., minor child. 1 On August 11, 2022, counsel for E.S., the Honorable Diamond

De Leon, filed a Motion for Extension of Time to File Appellant’s Brief in this cause. Citing


       1 We refer to appellant and the child by their initials in accordance with the rules of appellate

procedure. See TEX. R. APP. P. 9.8(b)(2).
the need for additional time to adequately prepare E.S.’s brief, the Honorable Diamond

De Leon requested a thirty-day extension to file the brief on September 12, 2022, instead

of on August 11, 2022, the original deadline. We granted this motion in part and extended

the deadline for E.S. to file her brief by twenty days to August 31, 2022. We stated that

no further extensions would be granted absent exigent circumstances.

      Now the Honorable Diamond De Leon requests a second motion for extension of

time of twenty days, or until September 20, 2022, to file E.S.’s brief. For the first time,

counsel represents to our court that the appellate record is incomplete and that he has

requested a supplemental reporter’s record for an additional nine hearings which

occurred during the pendency of the underlying case. The Honorable Diamond De Leon

represents that he contacted the court reporter to supplement the appellate record on

August 30, 2022—only one day before E.S.’s brief was due in our court.

      In the alternative, the Honorable Diamond De Leon requests that we abate E.S.’s

case if we do not grant this second motion for extension of time.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a).

Appellant’s counsel is reminded and admonished that, pursuant to standard

appellate timelines, all portions of the clerk’s record and reporter’s record which

have not yet been received by this Court and appellant’s counsel should have been

specifically identified and requested from the trial court clerk, the court reporter,

and the Court.




                                            2
       Intermediate appellate courts are directed to ensure “as far as reasonably

possible” that appeals are brought to final disposition within 180 days of the date the

notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). Mindful of our duty to resolve parental

termination cases expeditiously under Texas law, we grant the motion for extension of

time in part by seven days only, or until Wednesday, September 7, 2022. No further

motions for extension of time will be considered. We deny the motion to abate.

       IT IS THEREFORE ORDERED that the Honorable Diamond De Leon, counsel

for appellant, file the appellate brief with this Court on or before 5:00 p.m.

Wednesday, September 7, 2022. If the Honorable Diamond De Leon fails to file the

appellate brief with this Court on or before 5:00 p.m. on September 7, 2022, then

the Honorable Diamond De Leon is ORDERED to appear in person on September

8, 2022 at 10:00 a.m. in the Courtroom of the Thirteenth Court of Appeals, located

at 901 Leopard St., 10th Floor, Nueces County Courthouse, Corpus Christi, Texas,

to show cause why he should not be held in contempt of court.



                                                                        PER CURIAM

Delivered and filed on the
2nd day of September, 2022.




                                              3